Case 1:20-cv-03802-GPG Document 1 Filed 12/28/20 USDC Colorado Page 1 of 5




                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                 2:54 pm, Dec 28, 2020

                                                          JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03802-GPG Document 1 Filed 12/28/20 USDC Colorado Page 2 of 5
Case 1:20-cv-03802-GPG Document 1 Filed 12/28/20 USDC Colorado Page 3 of 5
Case 1:20-cv-03802-GPG Document 1 Filed 12/28/20 USDC Colorado Page 4 of 5
Case 1:20-cv-03802-GPG Document 1 Filed 12/28/20 USDC Colorado Page 5 of 5
